Citation Nr: 1130879	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran had qualifying Philippine service as a recognized guerilla from January 1945 to September 1945.  The Veteran died in October 1992.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2006, the Appellant appeared at a hearing before a Decision Review Officer.  A memorandum of the hearing is in the record.

In a decision in September 2009, the Board reopened the claim of service connection for the cause of the Veteran's death and remanded the matter for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died in October 1992 at the age of 66 due to cor pulmonale and bronchial asthma.  

2.  At the time of death, the Veteran did not have an adjudicated service-connected disability.

3.  Neither cor pulmonale nor bronchial asthma was affirmatively shown to have been present during service, and cor pulmonale and bronchial asthma first diagnosed after service are unrelated to an injury, disease, or event in service.


4.  Tuberculosis has not been diagnosed by acceptable clinical, X-ray, or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.312 (2010).)

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2005, in October 2007, and in March 2010.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Appellant was notified of the evidence needed to substantiate the claim of service connection for cause of death, namely, evidence that the Veteran died of an injury or disease that had onset in service.  The Appellant was notified that the Veteran was not service connected for any disability during his lifetime.

The Appellant was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA  notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service connected, and a statement of the conditions for which a veteran was service connected at the time of his death). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in July 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service treatment records, the Veteran's death certificate, legal documents establishing that the Appellant and the Veteran were married, a certificate of treatment from a private medical facility, and afforded the Appellant a hearing.

In a disability compensation claim, the Secretary of Veterans Affairs must obtain a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2008).

The Board has considered whether a VA medical opinion is necessary and finds that, because there is no evidence to suggest that the Veteran's cor pulmonale and bronchial asthma, as discussed more fully below, were in any way related to his military service, or that there is acceptable evidence that Veteran was diagnosed with pulmonary tuberculosis, a nexus opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).






While VA has the duty to assist the Appellant in the development of the claim, VA has no legal authority to obtain records not in the custody of VA or another Federal agency without the Appellant's authorization, which she has not provided.  In a letter in March 2010, the RO asked the Appellant to submit either private treatment records related to the Veteran's death or a signed a release authorizing VA to obtain such records on her behalf.  Neither the records nor the release were submitted.

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Veteran had recognized guerilla service from January 1945 to September 1945.

The available service treatment records show that on physical examination in September 1945 no pulmonary abnormality was reported.  

In a processing affidavit in February 1946, the Veteran declared that he had no wound or illness that was incurred in service.

After service, a certification by a medical records librarian from the Dr. Paulino J. Garcia Memorial Research and Medical Center (Garcia Medical Center), dated in August 2005, shows that in December 1946 the Veteran complained of a cough and chest pains and the diagnosis was pulmonary tuberculosis.  


The Veteran then received treatment for pulmonary tuberculosis from January 1947 until treatment was discontinued in December 1947.  The certificate also indicates additional treatment for asthma in 1948, for bronchial asthma in September 1959, for asthma in October 1959, for chronic obstructive pulmonary disease in November 1959, for upper respiratory infection in March 1964, for chronic obstructive pulmonary disease with congestive heart failure in June 1979, for cor pulmonale secondary to chronic obstructive pulmonary disease in November 1979, and for chronic obstructive pulmonary disease and congestive heart failure in January of 1988.

The Veteran was also apparently admitted twice to the Garcia Medical Center in 1966.  The records librarian had no data regarding the first hospitalization in September 1966.  In December 1966, the Veteran was admitted to the hospital for pulmonary tuberculosis, chronic bronchial asthma, and right ventricular hypertrophy.  

The Garcia Medical Center also issued a certificate indicating records from the mid-1980s and the 1990s had been destroyed, but the certification did not mention records from 1947 through 1979.

A copy of the death certificate establishes that the Veteran died in October 1992 at the age of 66.  The cause of death was cor pulmonale and bronchial asthma.  The certificate was signed by Dr. S. F., a public health officer.

Legal Principles

When any Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to such Veteran's surviving spouse.  38 U.S.C.A. § 1310.



The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

The standards for determining whether or not a disability is service-connected are:

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent medical and lay evidence in a claim of service connection.  38 U.S.C.A. § 1154(a). 

As the certificate from the hospital indicates tuberculosis, and the Appellant argues that the Veteran's death resulted from cor pulmonale and bronchial asthma, which were caused by tuberculosis, the VA regulations that apply to a claim of service connection involving tuberculosis are as follows: 

Service connection can be granted for tuberculosis (active) if the disease became manifest to a degree of 10 percent or more within three years of discharge.  38 C.F.R. § 3.307(a)(3).  Active tuberculosis is rated at 100 percent and inactive tuberculosis is rated by the residuals as interstitial lung disease, restrictive lung disease, or as chronic bronchitis (DC 6600) if obstructive lung disease is the major residual.  38 C.F.R. § 4.97, Diagnostic Codes 6370, 6371.

Under to 38 C.F.R. § 4.97, the general rating formula for evaluating interstitial, restrictive, and obstructive lung disease use the results of pulmonary function testing (PFT) and specifically the Forced Expiratory Volume in one second (FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FEV- 1/FVC), and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)), in terms of percentages of predicted, for evaluations from 10 percent to 100 percent, although the values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each level of disability (i.e., 10, 30, 60, and 100 percent) as to each type of lung disease (i.e., whether interstitial, restrictive, and obstructive).




For pulmonary tuberculosis shown by X-ray in active service, X-ray evidence alone may be adequate for a grant of direct service connection for pulmonary tuberculosis.  38 C.F.R. § 3.370.  Direct service connection is also appropriate for inactive tuberculosis disease where the Veteran was examined at the time of entrance into active service but X-ray was not made, or if made, is not available and there was no notation or other evidence of active or inactive reinfection type pulmonary tuberculosis existing prior to such entrance, it will be assumed that the condition occurred during service and direct service connection will be in order for inactive pulmonary tuberculosis shown by X-ray evidence during service in the manner prescribed in paragraph (a), providing minimal lesions are first shown after at least 6 months active service, moderately advanced lesions after 9 months active service, or far advanced lesions after 12 months such service.  38 C.F.R. § 3.370(b) 

A diagnosis of active pulmonary tuberculosis by private physicians on the basis of examination, observation, or treatment will not be accepted to show the disease was initially manifested after discharge from active service (during the presumptive period), unless confirmed by acceptable clinical, X-ray, or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Theories of Service Connection, Excluding Tuberculosis Causing Fatal Cor Pulmonale and Bronchial Asthma.

The service treatment records contain no complaint, finding, history, or treatment of cor pulmonale or bronchial asthma.  On the basis of service treatment records alone, cor pulmonale and bronchial asthma were not present in service or otherwise noted, that is, observed during service, and service connection under 38 U.S.C.A. §§ 1110, and 38 C.F.R. § 3.303(a)(affirmatively showing inception in service) and (b)(pertaining to chronicity and continuity of symptomatology) is not established.  

Also, cor pulmonale and bronchial asthma are not chronic diseases subject to presumptive service connection, if manifested to a compensable degree within one year of separation from service under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  

On the question of whether service connection for the cause of death may be granted on the basis that the fatal disabilities were first diagnosed after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), the Appellant does not argue and the record does not contain competent or credible evidence, lay or medical, that associates cor pulmonale or bronchial asthma, excluding causation by pulmonary tuberculosis, which will be addressed separately, to an injury, disease, or event in service,

and in the absence of medical evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to causation by pulmonary tuberculosis, by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Appellant's general evidentiary burden to establish all elements of a claim, including an association or link or nexus to injury, disease, or event in service under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1287 (2009).  As there is a complete absence of evidence, lay or medical, and in the absence of any such competent evidence, the preponderance of the evidence is against the claim that the fatal cor pulmonale and bronchial asthma were due to an injury, disease, or event in service, excluding causation by pulmonary tuberculosis, under 38 C.F.R. § 3.303(d) and service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1310 and 5107(b).

Pulmonary Tuberculosis

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310(a). 

The Appellant does not assert that the Veteran developed cor pulmonale or bronchial asthma in service.  Rather the Appellant argues that on the basis of the certificate from Garcia Medical Center the Veteran was hospitalized in December 1946 for pulmonary tuberculosis and then treated for pulmonary tuberculosis in 1947, evoking presumptive service connection for tuberculosis as it became active within three years after separation.  


The Appellant further argues that pulmonary tuberculosis resulted in the development of the fatal cor pulmonale and bronchial asthma, citing medical literature that there is a known association between tuberculosis and asthma.

The question presented is whether there is probative evidence that the Veteran was diagnosed with active tuberculosis that had manifested to a compensable degree of 10 percent or more within three years of service.  38 C.F.R. § 3.307.  

As there is no evidence of pulmonary tuberculosis by X-ray in active service, service connection for pulmonary tuberculosis may not be granted under 38 C.F.R. § 3.370.  

The record shows that pulmonary tuberculosis was diagnosed in 1946 after service.  
A diagnosis of active pulmonary tuberculosis on the basis of examination, observation, or treatment will not be accepted to show the disease was initially manifested after discharge from active service during the presumptive period, unless confirmed by acceptable clinical, X-ray, or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374. 

Stated another way, it is not legally sufficient to present evidence of a diagnosis of pulmonary tuberculosis without evidence of the factual foundation, namely, clinical findings, X-rays, or laboratory studies, to support the diagnosis.

In the present case, the only evidence of pulmonary tuberculosis during the presumptive period is the certificate from Garcia Medical Center, disclosing that the Veteran was diagnosed with pulmonary tuberculosis in 1946 and treated for it in 1947.  


Applying 38 C.F.R. § 3.374, the Board finds that the certificate is not acceptable evidence that pulmonary tuberculosis was manifested to a compensable degree during the presumptive period because the certificate does not contain any reference to clinical findings, X-rays, or laboratory studies to support the diagnosis, although there is reference to symptoms of a cough and chest pain.  Also, the certificate was prepared by a medical records librarian, not a physician, in 2005, more than 55 years after the initial diagnosis in 1946.  In the absence of documented clinical findings, X-rays, or laboratory studies, there is nothing the Board can consider and weigh or to refer to a medical expert for a medical opinion as to whether pulmonary tuberculosis was present in 1946 or based upon acceptable hospital observation or treatment in 1947.

Also, the record does not contain any acceptable evidence, namely, clinical findings, X-rays, or laboratory studies to support the diagnosis or acceptable hospital observation or treatment of pulmonary tuberculosis after 1947, for example, by pulmonary function tests, although there is a history of hospitalization for pulmonary tuberculosis in 1966.  38 C.F.R. § 3.307(a)(3).  

To the extent the Appellant argues that the Veteran had tuberculosis during the presumptive period and that the fatal cor pulmonale and asthma were related to   pulmonary tuberculosis, the Appellant as a lay person is competent to describe to symptoms of an illness, which are within the realm of her personal knowledge. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight of the evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Appellant as a lay person is competent to describe symptoms of an illness, neither cor pulmonale, asthma, nor pulmonary tuberculosis is a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of any one of the disabilities is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Appellant as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the presence or diagnosis of any one of the  disabilities cannot be made by the Appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, none of the disabilities is a simple medical condition that the Appellant is competent to identify.  

And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any one of the disabilities.   Therefore to the extent, the Appellant avers that pulmonary tuberculosis was present during the presumptive period, her statements are no competent evidence and her statements are not admissible as evidence favorable to the claim. 

Also there is no other acceptable evidence as previously explained that pulmonary tuberculosis was present to a compensable degree during the presumptive period.  And there is no evidence that a medical professional has diagnosed pulmonary tuberculosis.

To the extent the Appellant has expressed the opinion that the fatal cor pulmonale and asthma were related to pulmonary tuberculosis, the Appellant's opinion as a lay person is limited to inferences that are rationally based on the Appellant's perception and does not require specialized education, training, or experience.

As the Appellant as a lay person is not competent to declare either the presence or diagnosis of pulmonary tuberculosis, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on whether the fatal cor pulmonale and asthma were related to pulmonary tuberculosis. 



For this reason, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to the claim.

As there is no competent evidence of pulmonary tuberculosis during the presumptive period or competent evidence that pulmonary tuberculosis was related to the cause of the Veteran's death, the preponderance of the evidence is against the claim that the Veteran's death was related to service, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


